Title: To Thomas Jefferson from John Morton, 29 November 1802
From: Morton, John
To: Jefferson, Thomas


          
            Sir
            N. York Nov. 29. 1802.
          
          The Editors of the Medical Repository having requested of me a Summary Account of the City of Havana, I beg permission to request your acceptance of a Copy of that Article from their last number. 
          You will perceive, Sir, that, as there stated, it is but a summary: but as I intend collecting all my Notes into one view (those which you did me the honor formerly to peruse being much enlarged & corrected) I shall, at a future day, also request your acceptance of that collection; as a small mark of that sincere respect with which I continue 
          to remain, Sir, Your ob. Serv
          
            Jno. Morton.
          
        